Appeal from an order and judgment of the Supreme Court (Rose, J.), entered March 16, 1990 in Tompkins County, which granted petitioner’s application, in a proceeding pursuant to Town Law § 91, to declare invalid a petition for a permissive referendum on a resolution of the Town Board of the Town of Ithaca approving the construction of a bicycle recreation way.
It is not disputed that respondent failed to comply with the 30-day time limitation set forth in Town Law § 91 for filing a referendum petition. Even if we accept his contention that Supreme Court could have excused such failure, the court *776nevertheless properly ruled that no credible evidence was offered which was legally sufficient to extend the time limitation or which demonstrated dilatory or obstructive behavior by certain public officials as respondent claimed. Respondent’s remaining contentions with respect to certain rulings by the court at the hearing have been considered and found to be lacking in merit.
Order and judgment affirmed, without costs. Casey, J. P., Mikoll, Yesawich, Jr., Levine and Harvey, JJ., concur.